Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128359                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128359
                                                                    COA: 251331
                                                                    Wayne CC: 01-000516-02
  ERIC LAWSON,
           Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 15, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we VACATE in part the judgment of the Court of
  Appeals, and we REMAND this case to the Court of Appeals for it to further consider
  whether the constitutional error in this case was harmless beyond a reasonable doubt.
  The Court of Appeals shall make its determination in a manner consistent with the
  process of assessment described in People v Shepherd, 472 Mich 343, 347-348 (2005),
  and People v Mateo, 453 Mich 203, 215 (1996). In all other respects the application is
  DENIED.

        We do not retain jurisdiction.

        WEAVER, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           l1012                                                               Clerk